DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 6/15/2022.  Claims 1-15, and 17-21 are under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9 11, 12, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sidery et al. (US20140131580 A1, hereinafter “Sidery”) in view of Yasamura et al. (US 2018/0364419 A1, hereinafter “Yasamura”).
	Claim 1, 3, and 11. Sidery discloses in Figs. 1, 3(a-c) a system comprising: 
a light source (1) adapted to generate a beam of light (3, 107); 
at least one lens to expand (Para [0036]) and collimate the beam of light in to a plurality of beams of light; (Para [0015] and [0035]) the beam of light (3, 107); 
a first grid plate (110) with a first side, a second side, a first plurality of unblocked beam pathways (113), and a second plurality of blocked beam pathways (111); 
a second grid plate (100) with a first side, a second side, a plurality of unblocked beam pathways (103), and a plurality of blocked beam pathways (101); 
wherein: the first side of the second grid plate (100) is positioned facing the second side of the first grid plate (110), 
the first grid plate (110) receives the plurality of beam of light (3, 107) from the light source (1), the first grid plate (110) is configured to block a first subset of the plurality of beams of light (3, 107) by the first plurality of blocked beam pathways (111) and transmit remaining beams of light through the first plurality of unblocked beam pathways (113); and
the second grid plate (100)is configured to block a second subset of the plurality of beams of light from the remaining beams of light transmitted through the first grid plate (110).
Claim 2. Sidery discloses the system of claim 1, wherein the second (100) grid plate is substantially aligned with the first (110) grid plate (Fig. 3A).
Claim 9. Sidery discloses the system of claim 1 wherein the first grid plate and the second grid plate both contain a square pattern of beam pathways (Fig. 2 and Figs. 3).
However, Sidery does not disclose a camera configured to capture at least one of the plurality of beams of light.  Sidery also do not teach the configurable beam injector is included in an optical switching circuit, and is configured to transmit a number of beams that corresponds to a number of MEMS mirrors in the optical switching circuit.
Yasamura teaches an optical circuit switch employing a configurable beam injector and MEMS mirrors (125), and a camera (580) configured to capture at least one of the plurality of beams of light (Fig. 5).  Although Yasamura does not explicitly discloses the beam injector is configured to transmit a number of beams that corresponds to a number of MEMS mirrors in the optical switching circuit, but it would have been obvious to one having ordinary skill in the art to make necessary calibration such as configuring the number of inputs of the receiving device to corresponds to the number of output of the emitting device.
It would have been obvious to one having ordinary skill in the art to recognize the configurable beam injector of Sidery would be interchangeable with the beam injector of Yasumura optical circuit switch.  Sidery teaches the beam injector as disclosed can provide different light profile at different intensity over time, which would be recognized to solve the same problem as Yasumura employing the beam injector as a diagnostic instrument in the optical circuit switch (Para [0054]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumura et al. (US 2018/0364419 A1, hereinafter “Yasumura”) in view of Sidery.
Claim 12.  Yasumura discloses an optical circuit switch (Fig. 5) comprising:
a microelectromechanical systems (MEMS) mirror (125) configured to receive a beam of light;
a camera (580) configured to capture the beam of light;
a fiber collimator (115); and a configurable beam injector (510).

    PNG
    media_image1.png
    487
    496
    media_image1.png
    Greyscale

	However, Yasumura does not disclose the specific structures of the configurable beam injector as recited in claim 12.
Sidery teaches a configurable beam injector in Figs. 1, 3(a-c) a system comprising: 
a light source (1) adapted to generate a beam of light (3, 107); 
at least one lens to expand (Para [0036]) and collimate the beam of light in to a plurality of beams of light; (Para [0015] and [0035]) the beam of light (3, 107); 
a first grid plate (110) with a first side, a second side, a first plurality of beam pathways, and a first plurality of blocked beam pathways (111), and 
a second grid plate (100) with a first side, a second side, a second plurality of beam pathways, and a second plurality of blocked beam pathways (111) (See Figs. 3A – 3C),
wherein: the first side of the second grid plate (100) is positioned facing the second side of the first grid plate (110), 
the first grid plate (110) receives the plurality of beam of light (3, 107) from the light source (1), the first grid plate (110) is configured to block a first subset of the plurality of beams of light (3, 107) by the first plurality of blocked beam pathways (111) and transmit remaining plurality of beams of light through the first plurality of beam pathways (113); and
the second grid plate (100) is configured to block a second subset of the plurality of beams of light from the remaining plurality of beams of light transmitted through the first grid plate (110). 
It would have been obvious to one having ordinary skill in the art to recognize the configurable beam injector of Sidery would be interchangeable with the beam injector of Yasumura optical circuit switch.  Sidery teaches the beam injector as disclosed can provide different light profile at different intensity over time, which would be recognized to solve the same problem as Yasumura employing the beam injector as a diagnostic instrument in the optical circuit switch (Para [0054]).
Regarding claim 14.  Yasumura discloses external ports (105) which allows for the configurable beam injector further comprises a data connector (I/O ports).
Regarding method claims 15 and 21, the method appears not patentably distinct from the product claims therefore, see the rejection to claims 1-2, 9, and 12 above.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sidery in view Yasamura, as applied to claim 1 above, and in further view of Montagne et al. (WO-2011/027254 A1, hereinafter “Montagne”).
Sidery in view of Yasamura teach the invention of claim 1, and further teach  an optical blocking material (Para [0012],[0031]: “opaque”).  However, Sidery in view of Yasamura do not explicitly disclose the grid plate comprise beam pathways patterned in concentric circles.  Montagne teaches the grid plate can be a translucent screen (6) which includes radial and concentric black lines which allows the actuator to arrange such that it is rotatable around an axis parallel to the optical axis.  It would have been obvious to one having ordinary skill in the art to employ a radial or concentric circle beam pathways to the purpose of providing filtered and clear picture and color filter (Page 5, third paragraph).

Allowable Subject Matter
Claims 4-7, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of the record do not teach the grid plate is configured to be removable while the OCS is in operation.
Response to Arguments
Applicant’s arguments with respect to claims 1-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2874